Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art references found are BISWAS et al. and Liu et al.
BISWAS et al. relate to animated talking face generation techniques using a cascaded generative adversarial network.
Liu et al. disclose systems and methods utilizing a generative adversarial network (“GAN”) approach for face recognition.
Independent claim 1 is distinguishable from the prior art in that it requires the combination of features “inputting a to-be-recognized blurry face image into a generator of a trained generative adversarial network to obtain a to-be-recognized clear face image, wherein a training sample of the generative adversarial network is obtained from a preset clear-blurry face image set, the clear-blurry face image set comprises one or more clear-blurry face image pairs, the generator is composed of a key point detection encoder and a decoder, and the key point detection encoder is for detecting key points of the blurry face image inputted to the generator; wherein during training the generative adversarial network, an output of the generator is coupled to each of an input of a discriminator of the generative adversarial network and an input of a trained feature extraction network, and a loss of the generator is associated with the key point detection encoder, the feature extraction network, and the discriminator; inputting the to-be-recognized clear face image to the feature extraction network to obtain a facial feature of the to-be-recognized clear face image; matching the facial feature of the to-be-recognized clear face image with each user facial feature in a preset facial feature database to determine the user facial feature best matching the to-be-recognized clear face image as a target user facial feature”.
 	The remaining claims require similar above features.   None of the prior art whether taken singly or in combination discloses the combination of such features.  The primary reason for the allowance of the claims is the inclusion of such features in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC TRAN whose telephone number is (571)272-7399. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC TRAN/Primary Examiner, Art Unit 2668